                                               Case 3:20-cv-04657-SI Document 4 Filed 11/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JERRY HAMILTONHAUSEY,                               Case No. 20-cv-04657-SI
                                   8                     Petitioner,
                                                                                             ORDER OF DISMISSAL
                                   9               v.
                                                                                             Re: Dkt. No. 3
                                  10     RONALD DAVIS,
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13            Petitioner commenced this action by filing a petition for writ of error coram nobis to attempt

                                  14   to set aside his 1991 state court conviction. He later filed a request to withdraw his petition without

                                  15   prejudice. The request to withdraw the petition is construed to be a request for voluntary dismissal

                                  16   of the action and is GRANTED. Docket No. 3. This action is dismissed. The clerk shall close the

                                  17   file.

                                  18            IT IS SO ORDERED.

                                  19   Dated: November 2, 2020

                                  20                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  21                                                     United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
